Mr. Justice Franco Soto
delivered the opinion of the court.
This is a motion for dismissal of the appeal.
On September 2, 1924, the plaintiff recovered judgment in a quo warranto proceeding dispossessing the defendant of the office of member of the Municipal Assembly of Ponce. The defendant filed an appeal on September 10, 1924.
On November 4, 1924, a general election was held in Porto Rico by virtue of which all members of municipal assemblies in Porto Rico ceased to hold office on January 12, 1925, by operation of law.
It is clear that on appeal the matter to be discussed on its merits is a moot question whose decision would serve no practical purpose. Notwithstanding this, perhaps it might have been necessary to consider the question of costs *127as the only reason for entertaining this appeal. However, the facts of the case are not so extraordinary that a reversal of the judgment would require imposition of the costs upon the plaintiff, who in his motion waived the costs allowed him by the judgment.
For these reasons the motion must be sustained.